United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     September 18, 2001

                                           Before

                            Hon. THOMAS E. FAIRCHILD, Circuit Judge

                            Hon. WILLIAM J. BAUER, Circuit Judge

                            Hon. RICHARD A. POSNER, Circuit Judge


No. 00-4180
                                                    Appeal from the United States District
UNITED STATES OF AMERICA,                           Court for the Western District
                  Plaintiff-Appellee,               of Wisconsin.

      v.                                            No. 00 CR 53

DONALD K. LANE,                                     Barbara B. Crabb,
                    Defendant-Appellant.            Chief Judge.




                                         ORDER

              The opinion of this court dated September 18, 2001 is hereby withdrawn.